1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 JOHNENE POLLO,

 8          Worker-Appellant,

 9 v.                                                            No. 30,309

10 CTS and TRAVELERS,

11          Employer/Insurer-Appellees.

12 APPEAL FROM THE WORKERS’ COMPENSATION DIVISION
13 Gregory D. Griego, Workers’ Compensation Judge

14 David S. Proffit
15 Albuquerque, NM

16 for Appellant

17 Allen, Shepherd, Lewis, Syra & Chapman, P.A.
18 Kimberly A. Syra
19 Albuquerque, NM

20 for Appellee

21                                 MEMORANDUM OPINION

22 SUTIN, Judge.
1       Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4       REVERSED.

5       IT IS SO ORDERED.



6                                          __________________________________
7                                          JONATHAN B. SUTIN, Judge

8 WE CONCUR:




 9 ______________________________
10 CYNTHIA A. FRY, Chief Judge



11 _______________________________
12 RODERICK T. KENNEDY, Judge




                                             2